Citation Nr: 0706827	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-26 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus 
disability.

5.  Entitlement to service connection for residuals of 
pulmonary embolism.  

6.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service ending with 
his retirement in July 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2003, a statement of the case was issued 
in May 2004, and a substantive appeal was received in June 
2004.  The veteran testified at an RO hearing in September 
2004.

The July 2003 rating decision denied entitlement to service 
connection for residuals of head injury and although the 
veteran filed a notice of disagreement in October 2003, he 
did not perfect an appeal.  Thus, this issue is not in 
appellate status.

In September 2004, the veteran withdrew the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  Thus, this issue is no longer in appeallate 
status.

The issues of entitlement to service connection for residuals 
of pulmonary embolism, arthritis, lumbar spine disability and 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on his 
part.



FINDINGS OF FACT

1.  In a December 1998 rating decision, entitlement to lumbar 
spine disability and cervical spine disability were denied; 
the veteran did not file a notice of disagreement.  

2.  In November 2002, the veteran filed a claim to reopen 
entitlement to service connection for lumbar spine and 
cervical spine disabilities.  

3.  Additional evidence received since the RO's December 1998 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the lumbar spine 
and cervical spine disability claims, and raises a reasonable 
possibility of substantiating the claims. 

4.  The veteran does not have hearing loss disability in the 
right or left ear for VA disability compensation purposes.

5.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
tinnitus otherwise related to such service.



CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 1998 denial, and the claims of service connection 
for lumbar spine disability and cervical spine disability are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Bilateral hearing loss was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

4.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In light of the favorable decision as it relates to the issue 
of whether new and material evidence has been received to 
reopen the claims of service connection for lumbar spine and 
cervical spine disabilities, no further discussion of VCAA is 
necessary at this point pertaining to these issues.  

With regard to his claims of service connection for bilateral 
hearing loss disability and tinnitus disability, the United 
States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VA satisfied its duties to the 
veteran in a VCAA letter issued in February 2003.  The letter 
predated the July 2003 rating decision.  See id.  In November 
2005, the veteran was issued a VCAA letter pertaining to the 
issue of entitlement to service connection for tinnitus 
disability.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claims 
of service connection for bilateral hearing loss and tinnitus 
disabilities, as well as what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The February 2003 and November 2005 letters have 
clearly advised the veteran of the evidence necessary to 
substantiate his claims of service connection for bilateral 
hearing loss and tinnitus disabilities. 

The Board finds that any defect with respect to the timing of 
the November 2005 VCAA notice requirement was harmless.  
Although the notice provided to the veteran in November 2005 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to initial certification 
of the veteran's claim of to the Board.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection for bilateral 
hearing loss and tinnitus disabilities, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating nor the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran letters in 
February 2003 and November 2005 which advised him of the 
evidence necessary to support his service connection claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss and tinnitus disabilities, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims of service 
connection for bilateral hearing loss and tinnitus 
disabilities.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in April 2004.  
The examination report obtained is thorough and contains 
sufficient information to decide the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
disabilities on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus disabilities.

I.  New and Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal, and there is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for lumbar spine and cervical spine disabilities 
was received in November 2002, and the regulation applicable 
to his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In August 1998, the veteran filed a claim of service 
connection for "neck pain" and "low back pain."  In a 
December 1998 rating decision, the veteran's claims of 
service connection for 'lumbar strain' and 'cervical strain' 
were denied.  The veteran did not file a notice of 
disagreement; thus, the RO's December 1998 decision is final.  
38 U.S.C.A. § 7105(c).

In November 2002, the veteran filed a claim to reopen 
entitlement to service connection for lumbar spine and 
cervical spine disabilities.  The RO denied the claims and 
the present appeal ensued.  

Evidence of record at the time of the December 1998 denial 
consisted of service medical records, and an August 1998 VA 
examination.  Evidence received since the RO's December 1998 
decision appears to be both new and material.  Specifically, 
since the prior denial, the veteran has offered testimony 
that he was involved in a tank rollover accident during 
service which caused injury to his neck and back.  See 
September 2004 Transcript.  The Board has determined that 
such evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claims, and 
raises a reasonable possibility of substantiating the claims.  
The claims of service connection for lumbar spine disability 
and cervical spine disability , therefore, are reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claims.  

II.  Service connection

The issues before the Board include claims of service 
connection for bilateral hearing loss and tinnitus 
disabilities.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

An examination performed for induction purposes in June 1978 
reflects puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
15
10
5
5
5

A June 1985 audiometric examination reflects puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
0

A June 1986 audiometric examination reflects puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
10
5

A December 1987 audiometric examination reflects puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
5
0
5
10
10

A September 1991 audiometric examination reflects puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
5
0
0
15
5

An April 1998 audiometric examination performed for 
separation purposes reflects puretone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
0
20
10

In April 2004, the veteran underwent a VA examination.  He 
reported a gradual decline in hearing sensitivity at the left 
ear since 1991.  He reported that as a teacher, he has 
difficulty hearing his students whispering.  He reported that 
the left ear is very sensitive to changes in ear pressure.  
He cannot dive into water and had to quit taking pilot 
lessons because the pressure change causes the left ear to 
hurt and ring loudly.  He also reported that the left ear 
often rings at the end of the day (almost every night) but 
that it is gone or not noticeable after a nap.  He postulated 
that the ringing may be stress-related.  He denied any 
ringing at the time of the examination.  He rated the 
severity of the ringing in his left ear as a 1 on a 5 point 
scale.  He stated the right ear only rarely rings.  The 
examiner noted a significant history of military noise 
exposure from serving 20 years in a tank corps.  He denied 
any other occupational or recreational noise exposure.  He 
denied a history of ear infections or dizziness.  Audiometric 
testing reflected puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
15
15
LEFT
5
10
10
20
15

Puretone threshold average was 12.5 in the right ear, and 
13.75 in the left ear.  His speech discrimination score was 
100 percent in both ears.  The examiner diagnosed normal 
hearing in both ears.  The examiner also stated that given 
that the tinnitus is most often associated with changes in 
middle ear pressure or being tired, it is less likely due to 
military noise exposure.  

Hearing loss

According to the audiometric testing performed during the 
veteran's period of active service, his hearing was within 
normal limits in both ears.  On testing, in April 2004, his 
hearing was within normal limits in both ears.

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the veteran's hearing is within 
normal limits in both ears.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, the claim must be denied.

As the preponderance of the evidence is against the claim of 
service connection for bilateral hearing loss disability, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

Tinnitus

With regard to the veteran's claim of service connection for 
tinnitus, the Board notes initially that service medical 
records do not reflects complaints of ringing in the ears, 
nor did he complain of tinnitus at his separation examination 
in April 1998, although he complained of several other 
disabilities.  His ears were clinically evaluated as normal.  
At the April 2004 VA examination, he described only 
intermittent ringing mainly at the end of the day and 
possibly due to stress.  Ringing of the ears was not present 
at the time of the VA examination.  The examiner opined that 
because tinnitus is most often associated with changes in 
middle ear pressure or being tired, it is less likely due to 
military noise exposure.  

The Board is thus presented with an evidentiary record which 
shows no complaints or findings of tinnitus at the time of 
his discharge from service, and a medical opinion which 
states that his subjective complaints of intermittent 
tinnitus are not due to his military service.  Thus, the 
preponderance of the evidence is against a finding that any 
claimed tinnitus is related to service.  It follows that 
there is no such state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for lumbar spine disability and 
cervical spine disability.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  Entitlement to service 
connection for tinnitus disability is not warranted.  To this 
extent, the appeal is denied.


REMAND

Lumbar spine and cervical spine disabilities

With regard to the veteran's claimed lumbar spine and 
cervical spine disabilities, the veteran claims that he 
injured his neck and back during a tank rollover accident in 
1986.  A VA examination performed in August 1998, performed 
one month after separation from service, contains diagnoses 
of chronic lumbar spine strain, and chronic cervical spine 
strain, however, no opinion was offered with regard to 
etiology of the diagnosed conditions.  The Board finds that 
the veteran should undergo a VA examination to assess the 
nature and etiology of his claimed lumbar spine and cervical 
spine disabilities.  See 38 C.F.R. § 3.159.  

Residuals of pulmonary embolism

The issue of entitlement to service connection for 'blood 
clots' was certified to the Board for appellate review.  Upon 
review of the veteran's testimony, it appears that he is 
claiming residuals of his diagnosed pulmonary embolism, to 
include blood clots, thus the Board has recharacterized the 
issue as such.  

With regard to this issue, at the September 2004 RO hearing, 
the veteran contended that his pulmonary embolism occurred as 
a result of untreated periodontal disease in service.  The 
veteran testified that his orthodontist, Dr. O'Donnell, had 
completed a report containing such opinion, however, the 
evidence of record does not contain any records from Dr. 
O'Donnell.  The RO should contact the veteran and obtain the 
full name, address, and dates of treatment with regard to 
this medical provider.  The veteran is advised that he has an 
obligation to cooperate fully with VA's efforts to obtain the 
medical records.  38 C.F.R. § 3.159.  While VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board also finds that with regard to the veteran's 
contention that his pulmonary embolism was due to untreated 
periodontal service in service, such issue is medical in 
nature and requires an etiological opinion from a physician 
with the appropriate expertise.  See 38 U.S.C.A. § 5103A(d).

Arthritis

The RO has characterized one of the issues on appeal as 
entitlement to service connection for arthritis of multiple 
joints. As it is unclear from the record which joints the 
veteran believes are affected by this condition, a VA 
examination would be helpful to clarify this issue.

Finally, in light of these issues being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the service connection claims 
are granted, and that an effective date for the award of 
benefits will be assigned if an increase is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the full name, address and dates 
of treatment with regard to his claimed 
medical provider, Dr. O'Donnell.  After 
securing the necessary releases, the RO 
should then request the veteran's 
treatment records from such medical 
provider.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current lumbar spine 
and cervical spine disability and 
arthritis of multiple joints. A pertinent 
medical history should be obtained. It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current lumbar spine 
disability is causally related to service 
or any incident therein;

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current cervical spine 
disability is causally related to service 
or any incident therein. 

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any degenerative arthritis 
is causally related to service or any 
incident therein 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The veteran should be scheduled for a 
VA examination with a physician with the 
appropriate expertise to determine the 
nature and etiology of any residuals of 
pulmonary embolism, to include blood 
clots.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the following 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current residuals of 
pulmonary embolism, to include blood 
clots, are causally related to service or 
any incident therein, to include 
untreated periodontal disease in service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issues on appeal.  
If the determinations of these claims 
remain unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him an 
opportunity to respond before this case 
is returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


